IN THE SUPREME COURT OF THE STATE OF DELAWARE

FELICIA SCARANGELLO,                   §
individually and as a beneficiary of   §
the ANTHONY SCARANGELLO                §         No. 304, 2020
IRREVOCABLE TRUST, and as a            §
beneficiary of the ANTHONY             §
SCARANGELLO REVOCABLE                  §
TRUST,                                 §         Court Below – Court of Chancery
                                       §         of the State of Delaware
        Plaintiff Below,               §
        Appellant,                     §         C.A. No. 2018-0438-MTZ
                                       §
   v.                                  §
                                       §
ANTHONY SCARANGELLO,                   §
individually and as Trustee of the     §
ANTHONY SCARANGELLO                    §
IRREVOCABLE TRUST, and as              §
Co-Trustee of the ANTHONY              §
SCARANGELLO REVOCABLE                  §
TRUST,                                 §
                                       §
        Defendant Below,               §
        Appellee.                      §

                           Submitted: March 3, 2021
                            Decided: March 12, 2021

Before VAUGHN,             TRAYNOR,        and     MONTGOMERY-REEVES,
Justices.

                                 ORDER

        On this 12th day of March, 2021, after careful consideration of the

parties’ briefs and the record on appeal, we find it evident that the final

judgment of the Court of Chancery should be affirmed on the basis of and
for the reasons stated in the June 10, 2020 Order and the August 13, 2020

Order.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Court of Chancery is AFFIRMED.

                                    BY THE COURT:

                                    /s/ Tamika R. Montgomery-Reeves
                                                Justice




                                   2